Filed pursuant to Rule 424(b)(3) File No. 333-179641 Grant Park Fund October 2014 Update November 20, 2014 Supplement dated November 20, 2014 to Prospectus dated May 08, 2014 Class October ROR YTD ROR Net Asset Value Net Asset Value per Unit A 0.6% 1.0% $15.0M B 0.5% 0.6% $157.5M $984.88 Legacy 1 0.7% 2.7% $2.6M $884.20 Legacy 2 0.8% 2.6% $0.9M $870.04 Global 1 0.8% 3.0% $6.7M $860.26 Global 2 0.8% 2.8% $5.7M $846.62 Global 3 0.7% 1.4% $115.0M $766.95 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Sector Commentary Currencies:The Japanese yen fell to a 4-year low versus the U.S. dollar after the Bank of Japan unexpectedly expanded their quantitative easing measures.The dollar also strengthened after the Federal Open Market Committee suggested optimism for U.S. economic growth.The euro fell on speculation the European Central Bank might implement further stimulus initiatives to aid ailing Eurozone nations. Energy:Prices in the crude oil complex declined sharply as global supplies increased and forecasts for ongoing industrial demand remained weak.Natural gas markets fell to an 11-month low due to larger-than-expected domestic inventories and abnormally warm temperatures in the U.S. Equities:U.S. and Asian equity markets were volatile but finished the month generally higher.Investors liquidated equity holdings early in the month because of concerns surrounding Eurozone economic growth, the impact of a possible interest rate hike in the U.S., and the spread of Ebola.At month’s end, however, the equity markets reversed upward and finished higher in reaction to strong corporate earnings reports and beliefs additional stimulus in Japan would benefit the global economy. Fixed Income:U.S. Treasury markets finished higher after sharp declines in the equity markets prompted a flight-to-quality.Concerns surrounding the Ebola virus and the European banking system added to the rally in the U.S. debt markets.German Bund prices also moved higher, supported by weak German investor confidence data and by the news Standard & Poor’s would be downgrading France’s credit rating. Grains/Foods:U.S. grains markets rallied in reaction to weather-related delays in harvesting this season’s crops.Strong international demand for U.S. crops also helped to drive prices higher.Coffee prices fell after rain in key farming areas in Brazil helped to ease supply concerns. Metals:Gold prices fell more than 3% for the month as strength in the U.S. dollar reduced demand for dollar-hedging assets.Upbeat Chinese and European economic data also weighed on gold prices.Copper markets rallied after China released better-than-expected Chinese manufacturing data and in anticipation the expansion of stimulus initiatives in Europe and Japan will boost global industrial demand. Additional Information:For the Fund’s monthly Account Statement, including the net asset value per unit, and related information, please visit our website at www.grantparkfunds.com. Sincerely, David Kavanagh President Daily fund performance and weekly commentaries are available on our website at www.grantparkfunds.com. PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE NOR SHALL THERE BE ANY SALE OF SECURITIES IN ANY JURISDICTION IN WHICH AN OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION OFFERING BY PROSPECTUS ONLY. Account Statement (Prepared from books without audit) For the month ended October 31, 2014 STATEMENT OF INCOME Trading Income (Loss) Monthly Performance Year to Date Performance Realized Trading Income (Loss) Change In Unrealized Income (Loss) -13,084,923 Brokerage Commission -117,141 -1,412,783 Exchange, Clearing Fee and NFA Charges 0 0 Other Trading Costs -280,877 -3,175,396 Change in Accrued Commission Net Trading Income (Loss) Other Income Monthly Performance Year to Date Performance Interest, U.S. Obligations Interest, Other U.S. Government Securities Gain (Loss) 0 0 Dividend Income 0 0 Total Income (Loss) Expenses Monthly Performance Year to Date Performance Management Fee $0 $0 Incentive Fee Operating Expenses Organization and Offering Expenses Brokerage Expenses Dividend Expenses 0 0 Total Expenses Net Income (Loss) -$3,727,014 Statement of Changes in Net Asset Value Monthly Performance Year to Date Performance Beginning Balance Additions Net Income (Loss) -3,727,014 Redemptions -4,370,903 -142,921,476 Balance at October 31, 2014 PERFORMANCE SUMMARY BY CLASS Class Net Asset Value per Unit Units Net Asset Value Monthly ROR Year to Date ROR A 0.57% 1.02% B 0.52% 0.56% Legacy 1 0.75% 2.72% Legacy 2 0.75% 2.63% Global 1 0.80% 2.99% Global 2 0.79% 2.81% Global 3 0.65% 1.44% To the best of my knowledge and belief the information contained herein is accurate and complete. David Kavanagh, President For Dearborn Capital Management, LLC General Partner of Grant Park Futures Fund, Limited Partnership
